QBffice of the ST4ttornep General
                                      Sbtate of Ill;exae
DAN MORALES
 /LrrORNEY
        GENERAL                            March10,1995

      Honorable Mike Driscoll                     Opiion No. DM-333
      Hanis County Attorney
      1001 Preston, Suite 634                     Re: Harris County SheritYs authority to call
      Houston, Texas 77002-1891                   up resetve deputy she&H to provide security
                                                  personnel to separate govemmeintd or private
                                                  edtie& and related questions (RQ-750)

      Dear Mr. Driscoll:

              You ,ask whether section 85.004 of the Local Government Code authorizes the
      Harris County Sheriff “to call a reserve deputy [sheriQ into service for the purpose of
      providing security personnel to a separate govemmental or private entity that will pay the
      deputies on an employee or independent contmctor basis.” Elsewhere in your request,
      you chsracterize the contemplated artangement as one where *a resetve deputy sheriff is
      assigned by the SheritT to be employed...as        securhy personnel with a sepamte
      govemmentd or private entity,”

              ktion 85.004 gcmrdy empowers a commissioners court to authorize the &tiff
      to appoint reserve deputies and to call them “into service if the sheriff considers it
      nemsary to have additional officers to preserve the peace and enforce the law.” Section
      85.004 in no way alludes to the sheriB’s provision of deputies, resem or otherwise, to
      other public or private entities which will themselves pay the deputies. Clearly, section
      85.004 does not itself provide the authority you ask about-nor, we note, do any of the
      other provisions of law cited in your brief. We answer your first question in the negative.1

              You ask additionally whether the licenstue requiretnents of the Private
      Investigators and Private Security Agencies Act, V.T.C.S. art. 4413(29bb), apply to
      reserve deputies assigned as seauity permute1 to other entities, and also who could be
      held liable for injuries s&bred or inflicted by them while aC$ttg in such capacity. In view
Honorable Mike DriscoU - Page 2            (DM-333)




of our response to your Srst question-that neither section 85.004 nor any other law you
have cited authorizes the sheriB’s assignment of reserve deputies to other entities as
security personnel-we do not think it appropriate to attempt to reach these questions
here. Since counties and county officers have only such powers as are expressly granted
by legislation or necessarily to be inferred therefrom, we be&eve that it must be established
as a threshold matter whether and if so ,under what circumstances the use of reserve
deputies you ask about is authorized3

                                   SUMMARY

                !kCth     85.0&f hCd       -Ult          code, Which &XlUdy
           empowers a commissioners court to authorize the sheriff to
           appointment reserve deputies and to call them “into setvice if the
           sheriff considers it necessary to have additional officers to preserve
           the peace and enforce the law,” does not in itself authorize the Harris
           CountyShaifftocallaresavedeputysheriffintosaviaforthe
           purpose of providint3 securhy personnel to a separate Sovemmental
           or private entity that will pay the deputies on an employee or
           independent contractor basis.




                                                      DAN MORALES
                                                      Attorney General of Texas

JORGE VEGA
Fii Assistant Attorney General

SARAH J. SHIRLEY
Chair, Opinion Committee

Prepared by William Walker
Assistant Attorney General